Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Allowable Subject Matter
1a. Claims 1-4, 10, 12-15 and 20 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejection described in Sec 1b-1c. 
Claims 5-9, 11, 16-19 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-4, 10, 12-15 and 20 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Filsfils (US 10,841,220 B1, hereinafter Filsfils ‘220).

Regarding Claims 1-4, 10, 12-15 and 20, the claims are not patentably distinct with Filsfils ‘220. See the following comparison table. 

Table 1 Non-Statutory Double Patenting


Instant Application 17/066,140
Parent Patent 17/066,140
1, A first network apparatus, comprising: 

one or more processors;  and 

one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable when executed by the one or more processors to cause the first network apparatus to: 

receive a packet with a destination address comprising a first global identifier and a second global identifier, 



wherein the first global identifier corresponds to the first network apparatus;  

update the destination address of the packet by shifting bits in a pre-determined range to left by a configured number of bits, 













wherein the updated destination address comprises the second global identifier;  

determine a forwarding rule associated with the updated destination address;  and 

forward, based on the forwarding rule, the packet with the updated destination address. 
 







one or more processors;  and 

one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable when executed by the one or more processors to cause the first network apparatus to: 

receive a packet comprising a destination address in a destination address field of the packet, the destination address comprising at least a first global identifier and a second global identifier;  

determine that the first global identifier corresponds to the first network apparatus;  

determine, in response to the determination that the first global identifier corresponds to the first network apparatus, that a local identifier in the destination address is associated with the first global identifier;  

identify one or more instructions associated with the local identifier;  

perform one or more functions instructed by the one or more instructions;  

update the destination address in the destination field of the packet to an updated destination address, 

wherein the updated destination address comprises the second global identifier;  

determine a forwarding rule associated with the packet;  and 

forward, based on the forwarding rule, the packet with the updated destination address. 
 


wherein the destination address comprises a pre-determined micro identifier indicator block, wherein the micro identifier indicator block concatenated by the first global identifier is a first address corresponding to the first network apparatus.
3, The first network apparatus of claim 1, wherein the destination address comprises a pre-determined micro identifier indicator block, wherein the micro identifier indicator block concatenated by the first global identifier is a first address corresponding to the first network apparatus.
3, The first network apparatus of claim 2, wherein the first address is advertised by the first network apparatus within a network domain, wherein 



5, The first network apparatus of claim 3, wherein updating the destination address in the destination field of the packet to the updated destination address comprises shifting bits in the destination address except bits belonging to the micro identifier indicator block to left by a number of bits for the first global identifier and the local identifier. 

10, The first network apparatus of claim 1, wherein the first global identifier comprises one or more predetermined bit sequences indicating that the first global identifier is a global identifier. 

1, ……
receive a packet comprising a destination address in a destination address field of the packet, the destination address comprising at least a first global identifier and a second global identifier;  

Claims 12-15 are rejected based on the same rationales of Claims 1-4.

Claim 20 is rejected based on the same rationales of Claim 1.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	

/JUNG LIU/Primary Examiner, Art Unit 2473